BLEWITT, Acting Attorney General, SCHILLING, Deputy Attorney General,
You have asked for our opinion concerning the enforcement, by the Civil Service Commission, of sections 904 and 906 of the Civil Service Act of August 5, 1941, P.L. 752, as amended, 71 P.S. §§741.904, 741.906.
In our opinion, the manner in which the commission should enforce the provisions of sections 904 and 906 was correctly set forth in Attorney General’s Opinion No. 223 of 1960, to wit: when, after a hearing, it is proven that an employe in the classified service has engaged in the political activities prohibited by section 904, the penalties set forth in section 906 must be applied, whether or not such employe engaged in such activity intentionally or unintentionally.
Nothing has occurred since the issuance of that opinion which would cause us to reach a different conclusion: Farview State Hosp. v. Urda, 23 Pa. Commonwealth Ct. 607, 353 A. 2d 61 (1976); Wasniewski v. Civil Service Commission, 7 Pa. Commonwealth Ct. 166, 299 A. 2d 676 (1973). Accordingly, we must reiterate the conclusions set forth therein.
While we recognize that our construction of this statute may lead to a harsh result in some cases, we *796nevertheless feel that the language of the statute is clear and compels the conclusion we reach. Attempts to temper the law’s mandate must be addressed to the General Assembly.